DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 23 November 2021.
Claims 33-34 and 40-42 are elected without traverse. 
No claims are new/amended. 
Claims 33-34 and 40-42 are pending in this action. 
This office action supersedes the office action mailed 29 December 2021. 
	
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract of the disclosure is objected to because the abstract recites “A flexible sheet for neurostimulation is described…” which can be implied and should be avoided.  Correction is required.  See MPEP § 608.01(b).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkland (US 2002/0077689 A1) in view of Goren (US 2007/0173903 A1) in further view of Romem (US 2014/0206948).
RE. claims 33-34 and 40, Kirkland teaches a flexible sleeve for neuromuscular stimulation (abstract – “A suit of a flexible elastomeric material that fits snug to the body is used in conjunction with an electrical muscle and/or nerve stimulation device”; paragraph 0018 – “In this particular embodiment, the suit 10 is manufactured as a wrap or sleeve…”), comprising: 
a plurality of conductive wires that are each connected to an electrode (abstract - “The electrode pads are interconnected by wires…”); and
wherein the electrodes are disposed along a bottom surface of the sleeve that contacts a subject's skin when the sleeve is worn (paragraph 0005 – “One or more electrodes positioned against a person's skin applying electrical pulses to the area at which the electrode is positioned”).
Kirkland does not teach the accelerometer sensor embedded within the matrix, but Goren teaches a neurostimulation garment comprising a sensor embedded in the matrix, wherein the sensor is an accelerometer (paragraph 0020 – accelerometers 19 are housed within cuff 10, shown in figure 2, “Sensor system 18 includes one or more acceleration-measuring sensors (that is, accelerometers) 19 housed in cuff 10 (FIG. 2)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known accelerometer into the elastomeric matrix of Kirkland, as doing so would predictably result in tracking motion/position of the hand/limbs during stimulation for neurostimulation feedback.
The combined invention of Kirkland in view of Goren teaches all of the elements of the claimed invention as stated above, but does not teach the elastomeric matrix with electrode and wires embedded in the matrix, but Romem teaches a garment comprising a non-conductive elastomeric matrix (paragraph 0102 – “Garment-body 102 is typically made of elastic, non-sweating materials and is preferably tight-fitted to the designated body portions of monitored person 10”) in which the wires and electrodes are embedded (paragraph 0004 – “The sensors are embedded and/or integrated into the special garment and include electrodes for measuring clinical level ECG, preferably, having at least a 12 leads”; paragraph 0030 – “The multiple electrodes of the multi -lead ECG measuring device are embedded into the garment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of embedded electrodes/wires into an elastomeric garment as taught by Romem, into the combined invention of Kirkland in view of Goren, as doing so would predictably result in securing the device/electronics unit into the garment for an integral fit.	

Allowable Subject Matter
Claims 40-43 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to anticipate and/or render obvious to the allowed claims as they do not disclose a method of cutting the sheet to fit an individual patient such that the electrical connections from the side of the sheet to the electrodes are not disrupted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792